                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Simret Semere Tekle,
               Plaintiff,
       v.                                            Case No.: 1:18-cv-211

Nouf bint Nayef Abdul-Aziz Al Saud and
                                                     Hearing Date: May 17, 2019
Mohammad bin Abdullah al Saud,
               Defendants.




            PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT
  OF HER MOTION FOR A PROTECTIVE ORDER TO PREVENT HER COUNSEL
               FROM BEING DEPOSED IN THIS MATTER



       Much of Defendants’ opposition repeats the arguments Defendants made in their motion

to compel the depositions of Plaintiff’s attorneys. Thus, Plaintiff incorporates the arguments she

made in her memorandum in opposition to Defendants’ motion to compel the depositions of

Plaintiff’s counsel (Dkt. 153). As explained in that opposition, conversations between Plaintiff

and her counsel about this matter and about the potentially devastating impact that a news article

in the Washington Post would have on her legal rights, including her immigration status, are core

communications protected by the attorney-client privilege. That opposition also explains that the

crime-fraud exception to attorney-client privilege does not apply here, where Defendants have

made no prima facie showing in support of their defamation claim—and indeed, cannot make

such a showing.
   I.      Defendants have not justified deposing Plaintiff’s counsel.

        The “drastic measure” of deposing Plaintiff’s counsel is not appropriate here. Hughes v.

Sears, Roebuck & Co., No. 2:09-CV-93, 2011 WL 2671230, at *4 (N.D.W. Va. July 7, 2011).

Defendants have not justified the major disruption that deposing three of Plaintiff’s litigation

counsel during the final week of discovery. This is the week when four other depositions and

Plaintiff’s Independent Medical Examination are scheduled, and when responses to Defendants

1,994 RFAs are also due. Defendants’ aggressive stance on deposing Plaintiff’s counsel is

particularly unwarranted where Defendants have resisted sitting for their own depositions in this

case. Defendants have met none of the factors detailed in Shelton v. American Motors Co., 805

F.2d 1323, 1327 (8th Cir. 1987). Subjecting three members of Plaintiff’s litigation counsel to

depositions in this matter is not warranted.

   A. Other means exist for Defendants to obtain the information they seek.

        Defendants cannot show that “no other means exist to obtain the information than to

depose opposing counsel,” because Plaintiff has already provided Defendants with the requested

information. Shelton, 805 F.2d at 1327. As detailed in her motion for a protective order,

Plaintiff has already answered Defendants’ interrogatories about her and her counsel’s

communications with the Washington Post. Dkt. 142. The only information not contained in

these discovery responses are privileged communications between Plaintiff and her counsel.

Defendants argue that they need to oppose Plaintiff’s counsel to determine “what false

statements about Defendants, in addition to those included in Plaintiff’s Form I-914, Plaintiff’s

counsel made to the Washington Post.” Dkt. 155, Opp. Br. at 5 (emphasis added). But the

Amended Counterclaim is based solely upon the Form I-914, not on other statements made by

Plaintiff’s counsel. It would be a blatant abuse of the discovery process to permit Defendants to



                                                 2
depose three members of Plaintiff’s litigation counsel team in attempt to search for new,

speculative bases for defamation claims.

       Moreover, it would be a waste of time. Plaintiff has already produced all emails between

her counsel and the Washington Post reporter that relate to the parties in this matter. She has

also answered Defendants’ interrogatories, describing all oral interactions between her counsel

and the Washington Post reporter that relate to the parties in this matter. And she sat for a

fourteen hour deposition over two days, during which she was questioned extensively about the

communications with the Washington Post. 1

       Defendants’ claim that “[i]t is hard for Defendants to imagine information more relevant

to their defamation claim than (1) the nature of the false statements about Defendants that

Plaintiff’s counsel communicated to the Washington Post (including on the many phone calls

Plaintiff’s counsel had with the Washington Post) and (2) whether Plaintiff authorized Plaintiff’s

counsel to make those false statements.” Id. As Plaintiff has already explained, see Dkt. 142,



1
  Moreover, in addition to their ability to obtain this information from Plaintiff during her
deposition, Defendants have made no showing that they attempted to obtain this evidence by
other less intrusive means than deposing Plaintiff’s counsel. Defendants had many other avenues
open to them to find this information during the discovery period. They did not do so. They
failed to depose any other parties who might have had relevant information. They have now
missed their window to do so and instead seek to harass Plaintiff's counsel. Defendants’ lack of
diligence in pursuing other sources of information should not be countenanced. See Moody v.
City of Newport New, No. 4:14-CV-99, 2016 WL 9000275, at *2 (E.D. Va. Jan. 20, 2016) (“The
Defendant does not need to depose Mr. Clancy to determine what state or federal prosecutors
told Mr. Clancy, when the Defendant can ask the state or federal prosecutors themselves and not
intrude into the unfavored realm of deposing opposing counsel.”); id. (“Defendant provided no
facts or statements indicating she attempted to obtain the information from other sources and was
unsuccessful in doing so, and thus did not meet the exhaustion requirement with respect to any
non-privileged communications of opposing counsel.”);Buyer’s Direct Inc. v. Belk, Inc., No.
5:10–CV–65–H, 2012 WL 3278928, at *3 (E.D.N.C. Aug. 10, 2012) (indicating that if there are
other persons with knowledge of the information sought, counsel should first seek the
information through that path); see also Asbury, 2009 WL 973095, at *2 (“Defendant has not
asserted that it tried and failed to obtain the information it now seeks from counsel, and, as a
consequence, defendant fails to establish a basis for deposing plaintiffs’ counsel.”).
                                                 3
Dkt. 153, supra, she has already identified and described the nature of the alleged false

statements her counsel made to the Washington Post through written discovery. Depositions

would thus be unnecessary to obtain this information. And Defendants already expressly asked

Plaintiff whether she authorized her counsel to provide this information to the Washington Post

at Plaintiff’s deposition.2 See Dkt. 153 (citing Tr. 454:11-12, 451:19 – 452:2, 458:1 – 22, 467:1

– 4). Thus, not only do other means exist for Defendants to gain the information they seek

through these depositions, they have in fact already pursued these means. Defendants’ efforts to

depose Plaintiff’s counsel seem designed more to harass and intimidate than to seek discoverable

information.

    B. The information Defendants seek is not “crucial” to their case.

       Further, this information is not “crucial” to establish Defendants’ defamation

counterclaim. Shelton, 805 F.2d at 1327. The question posed by the defamation counterclaim is

whether providing the Form I-914, Supplement B to the Washington Post reporter, which

Plaintiff admits her counsel did—indeed she even produced the email transmitting this document

to the Washington Post reporter—constitutes defamation. This claim turns on the content of the

Supplement B form and the statements accompanying that form, all of which Defendants now

possess. The question is whether the statements within that form are false, whether they are

defamatory, and whether Defendants have been harmed by those statements. Those are factual

issues, given that 1) (at Plaintiff’s request) the reporter did not publish the form or the allegedly

defamatory statements from therein in his article, and 2) the reporter had already been familiar



2
 Defendants need do nothing more than read the Washington Post article in question to dispel
any “doubts” they may have “about Plaintiff’s contention that she did not communicate any false
or defamatory statements to the Washington Post,” as the article states that Plaintiff herself
declined multiple interview requests. Terrence McCoy, Saudi royals, a mansion in a quiet D.C.
suburb — and allegations of mistreating a servant, Wash. Post (Sept. 7, 2018).
                                                  4
with every one of these statements because he had already read Plaintiff’s Complaint. Indeed,

the article quotes none of the purportedly defamatory statements that Defendants protest, but

cites hearing testimony and the Complaint itself for the allegations in this case.

       Indeed, in their opposition Defendants reveal the real reason they noticed these attorney

depositions: to go on a fishing expedition to explore all of Plaintiff’s communications with her

counsel, presumably to gain insight into Plaintiff’s litigation strategy. In attempting to justify

these depositions, Defendants argue that they “must understand not just what was said between

Plaintiff and Plaintiff’s counsel but all of the circumstances surrounding Plaintiff’s publication of

her false and defamatory statements to Plaintiff’s counsel.” Dkt. 155 at 8. To do this, they claim

they “will need to know from Plaintiff’s counsel, not just Plaintiff, all of the circumstances

surrounding Plaintiff’s publication to Plaintiff’s counsel as well as all instances in which

Plaintiff provided a statement or document to Plaintiff’s counsel and that statement or document

was ultimately published in the process of advocating on Plaintiff’s behalf, either in the courts or

in the media.” Dkt. 155 at 10 (emphasis added).

       Plaintiff’s communications to her counsel that were used and published in court for

counsel’s courtroom advocacy on Plaintiff’s behalf goes to the very heart of the justification for

the attorney-client privilege. See Owens-Corning Fiberglas Corp. v. Watson, 243 Va. 128, 141

(1992) (“Confidential communications between attorney and client made during the course of the

relationship and that relate to the subject matter of the attorney’s employment are privileged

from disclosure.”). This broad scope means Defendants seek all statements and documents that

Plaintiff’s counsel relied on in making filings in court. That would cover nearly every aspect of

counsel’s litigation strategy.




                                                  5
   C. Permitting Defendants to depose three members of Plaintiff’s litigation counsel
      would unnecessarily burden and prejudice Plaintiff.

       Finally, Defendants have no explanation for how, even if they are entitled to take the

deposition of one of Plaintiff’s attorneys—which they are not—they have made the necessary

showing to depose three members of Plaintiff’s litigation counsel. Defendants can and have

obtained written discovery detailing all communications Plaintiff’s counsel had with the

Washington Post. And the privileged information Defendants seek is not crucial to their case,

which turns on the alleged falsity of the statements that Plaintiff admits her counsel made to the

Washington Post reporter. Thus, Defendants unnecessary request to depose three members of

Plaintiff’s counsel is improper, harassing, and burdens her counsel.

       Defendants claim that the depositions of Plaintiff’s counsel are necessary “to

supplement” Plaintiff’s testimony “so that Defendants have a clear picture of Plaintiff’s

interactions with Plaintiff’s counsel and whether those interactions are actionable as defamation

under Virginia law” because there were many instances in Plaintiff’s deposition in which

Plaintiff answered with some variation of “I don’t remember.” Dkt. 155 at 9. But, the vast

majority of these 90 instances were as to other topics in the deposition. As Defense counsel

conceded during the deposition, when it came to the questions about the counterclaim, Plaintiff

Tekle’s answers were responsive. See Tr. 466:20-22 (“MR. NASH: Unlike some issues, I

don’t believe the witness is being purposely obstructive today at this juncture.”). Deposing

Plaintiff’s counsel on the same topics that Plaintiff testified to, to get counsel’s “version of

events” is improper. See Cooper v. Omni Ins. Co., No. 4:14-CV-706-RBH, 2015 WL 1943802,

at *7 (D.S.C. Apr. 29, 2015) (“Defendant then argues that if it were to depose these other

individuals, it would only get ‘their version of events,’ and the only way to get Attorney Mullis’s

‘version’ is to depose her. The Court reiterates, however, that this is not the applicable analysis.


                                                   6
The Court’s task is to determine whether the facts and circumstances surrounding the

negotiations were peculiarly within Attorney Mullis’s knowledge. As the communications

involved multiple parties, the Court finds that none of the information sought falls into that

category. The mere fact that Defendant desires to get Attorney Mullis’s ‘version of events’ is not

enough to meet Defendant’s burden.”).

        It is no surprise that Defendants seek to bolster their weak defamation claim, which is

completely unsupported by evidence. But the weakness of Defendants’ claim has nothing to do

with their (in)ability to tie to Plaintiff an email sent by Plaintiff’s counsel. Instead, as Plaintiff

explained in her opposition to Defendants’ motion to compel on this issue (Dkt. 153), the

evidence supports Plaintiff’s claims, and is rebutted by nothing but defense counsel’s promises

that there are many witnesses prepared to testify against Plaintiff—none of whom have

submitted a single declaration or document in this case.

        Moreover, Defendants have failed to demonstrate that “the necessity for such discovery

in the circumstances of the case [balances] against its potential to oppress the adverse party and

to burden the adversary process itself.” Asbury v. Litton Loan Servicing, LP, No. CIV.A. 3:07-

0500, 2009 WL 973095, at *3 (S.D.W. Va. Apr. 9, 2009) (citing Johnston Dev. Group, Inc. v.

Carpenters Local Union No. 1578, 130 F.R.D. 348, 352 (D.N.J. 1990)). In this area, Defendants

clearly seek these depositions to harass Plaintiff’s counsel and take up immense amounts of their

time during the final week of discovery. Here, the Court should find that “the balance weighs

against allowing the depositions given the availability of the most of the information from other

sources, the lack of necessity of the depositions, and the undue burden it will place upon

Plaintiff[]….” Id.




                                                    7
    II.      Alternatively, there are less intrusive ways for Defendants to obtain this
             information.

          In the alternative, if the Court decides that the information Defendants seek does not

violate the attorney-client privilege and are entitled to obtain it, it should not order the

depositions of three of Plaintiff’s litigation counsel. Defendants fail to explain how even if this

Court determines additional discovery is necessary, they need to depose three separate counsel to

obtain that information. If all Defendants truly want to know whether or not counsel was acting

pursuant to Plaintiff’s authorization when the Form I-914 was sent to the Washington Post

reporter, there is no need for any depositions. This information could be answered by an

interrogatory, a much less intrusive option. If the Court were to determine that this information

was not privileged, it should order that, instead of having three of her counsel sit for depositions,

Plaintiff could respond to an interrogatory on this question.

                                             Conclusion

          For the foregoing reasons, the Court should grant Plaintiff’s motion for a protective order

to prevent her counsel from being deposed.

 Dated: May 16, 2019                                        Respectfully submitted,

                                                            /s/ Simon Sandoval-Moshenberg
 Richard F. Levy (pro hac vice)                             Simon Sandoval-Moshenberg, VSB
 Jonathan A. Langlinais (pro hac vice)                      #77110
 JENNER & BLOCK LLP                                         Legal Aid Justice Center
 353 N. Clark Street                                        6066 Leesburg Pike, Suite 520
 Chicago, IL 60654                                          Falls Church, VA 22041
 (312) 923-2648                                             (703) 720-5605
 rlevy@jenner.com                                           simon@justice4all.org

 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue NW, Fifth Floor
 Washington, DC 20005
 (202) 408-4600

                                                   8
afryszman@cohenmilstein.com

Le’ake Fesseha (pro hac vice)
LE’AKE FESSEHA LAW OFFICE
901 S. Highland Street, Suite 312
Arlington, VA 22204
(703) 302-3410
leakef@hotmail.com

Martina E. Vandenberg (pro hac vice)
Sarah L. Bessell (pro hac vice)
THE HUMAN TRAFFICKING LEGAL CENTER
1030 15th Street, NW #104B
Washington, DC 20005
(202) 716-8485
mvandenberg@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle




                                            9
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

SIMRET SEMERE TEKLE,                            Case No.: 1:18-cv-211
               Plaintiff,
       v.
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD, MOHAMMAD BIN ABDULLAH AL
SAUD
               Defendants.


                                CERTIFICATE OF SERVICE

I certify that I uploaded Plaintiff’s Reply Memorandum in Support of Her Motion for a
Protective Order to Prevent Her Counsel from Being Deposed in this Matter to the Court’s
CM/ECF system today, which will cause a Notice of Electronic Filing and a link to the document
to be sent to all counsel of record.

May 16, 2019

/s/ Simon Sandoval-Moshenberg
Simon Sandoval-Moshenberg, VSB #77110
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
(703) 720-5605
simon@justice4all.org




                                             10
